EFFRON, Judge
(concurring in part and in the result):
In this case, appellant sought a sentencing instruction asking that the members take into account the possibility that a dismissal “may cause Ensign Perry to be liable to reimburse the U.S. Government for all or a portion of the costs associated with his education at the U.S. Naval Academy.” The requested instruction also would have stated that the cost “is approximately $80,000.”
Reimbursement of educational costs is not the normal consequence of a punitive separation. Under specified statutory and regulatory circumstances, however, reimbursement may be obtained. 10 USC § 2005; Department of Defense Directive 1332.23 (Feb. 19, 1988). The statute applies only to those who sign an agreement providing for reimburse*200ment and also contains specific notice requirements.
At trial, appellant did not introduce into evidence or ask the military judge to take judicial notice of the applicable statutes or regulations, and appellant did not introduce any evidence that he had signed such an agreement or that he had received the applicable notice. He simply introduced a Naval Academy memorandum generally directed at all midshipmen addressing the possibility of reimbursement.
Under these circumstances, I cannot agree with our colleague who contends in his partial dissent that truth in sentencing required the military judge to give the requested instruction. A military accused who requests a non-standard instruction must, at a minimum, establish both the legal and factual predicates for the request. If, in fact, this appellant was not subject to a reimbursement requirement, the result of the instruction would not have been truth in sentencing but, instead, a highly misleading suggestion that the dismissal would result in an $80,000 penalty. In this case, appellant was in the best position to know whether he had signed such an agreement and whether he had received the applicable notice. Moreover, if he had not retained the applicable records, it should not have been difficult for him to obtain the relevant information from Navy personnel officials. Having failed to introduce such matters into evidence, he cannot complain that the military judge erred in declining to give the requested instruction.
Although I generally agree with the approach of the majority, I do not join in the broad and generalized suggestion in the majority opinion that this Court’s recognition of the right to present evidence of the financial impact of a punitive discharge is limited to cases in which “it is a direct and proximate consequence of the punitive discharge and not merely a potential collateral consequence.” 48 MJ at 199. That suggestion is not necessary to the majority’s holding, which is based upon the conclusion that appellant failed to provide sufficient evidence to serve as a foundation for the proposed instruction. Moreover, it is inconsistent with established trial practice and our precedents.
The standard instruction in the Military Judges’ Benchbook clearly addresses the potential collateral consequences of a punitive separation by noting that a punitive separation can affect “employment opportunities” as well as “economic opportunities” and “social acceptability.” The instruction also notes that a punitive separation “deprives one of substantially all benefits administered by the Department of Veterans Affairs.... ” Military Judges’ Benchbook at 69-70 (Dept, of the Army Pamphlet 27-9) (30 Sept. 1996). There is no rational basis for a policy that would distinguish between permissible instructions regarding the effect on VA benefits and impermissible instructions about the specific financial consequences of a Department of Defense reimbursement requirement triggered by a punitive separation. Our recent decisions in United States v. Becker, 46 MJ 141 (1997), and United States v. Greaves, 46 MJ 133 (1997), both cited by the majority, found error when the military judge failed to give a requested instruction concerning the potential loss of retirement benefits by ser-vicemembers who — although close to retirement eligibility — were not retirement-eligible at the time of sentencing.
My concern is that the standard suggested by the majority, in light of established practice and our precedents, will lead to increased litigation as counsel and judges struggle to discern the differences, if any, between the phrases “direct and proximate consequence” and “potential collateral consequence.” There is no need to delay the trial process and burden the appelláte process with such matters. The goal of arriving at a fair and appropriate sentence can be met best by providing the members with clear instructions about all applicable consequences of a punitive separation. See, e.g., Greaves, 46 MJ at 139 n. 2.
Military personnel policy does not involve a remote, inaccessible, or exotic area of law. The applicable statutes and regulations are readily available to the practitioners of military law and are quite familiar to most practitioners. Identifying the potential conse-*201quenees of a punitive separation, in most cases, is not a particularly complex task. The goal of truth in sentencing is a worthy objective. That goal can best be served through issuance of clear guidance about the consequences of a punitive separation and by addressing any remaining issues through litigation that clearly identifies both the applicable legal principles and relevant evidentiary matters.